     Case 1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 1 of 17




                                           ,n   *r_rrorrJ rJfrct cdir#-



                                                HTc*eLrn Etp1;i
                                                           tr*t
                                                          ln.,i
                                                   l9 cv lo51




il
ii    :r Ff LE" A
                ^    DLsf -tc,t
                     r-?er      ?
                           YFLE^IARy    APPEAL ON q-25-tq Ah.tp RF -
       Case 1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 2 of 17




il-.           .
jiTf{AT           t
        Yorr elr..\ 4ORREcT Tr-}r ttrarAr-Cr*\S en               Ef Fc-  ,-n
il                                                           =.U
iiTo   SEEK A,I{oTHFR A*FF*rJE       i EGAL rAVExluE        To coRRgc-r tup
ii




                                             SEAN Lr.oYB
                       Case 1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 3 of 17

                                                     Y t"'zlt *:
                                                             .r/
                                                                                     {      .;,,,1   ?-
 Grievance No.:         > ,- i -, '.             ,'" ": t; t . i*"




                                                            I   NiIIATE'RESI DENT GRI.EVANC E

                                i.1r.   . i... {--   r.-'   Y    t';-'   ,5   l ;i #
                                tl { -i ,i;t$. \*l                                     HOUSING ASSIGNMENT:

 INFORMALRESOLUTIONATTACHED(Notrequiredforanenerqencvorievance)?                                                         E YES EruO
 GRIEVANCE CATEGORY
 1. Facilitv Staff                                                                8.     Dental Services          15. Housino
 2. Access to Leoal Materials                                                     9.     Mental Health Services   16. Laundrv
 3.   Denied Access to lnformal Resolution/Grievance                               10.    TrusiAacrunt            17. Recreation
      Process
 4.   Reprisal for Using lnformal Resolution/Grievance                             11. Commiss.. ry               18. Visitation
      Process
 5.   Safety/Securily                                                              12. Food Service               1 9. Proqrams-education. work. relioious. etc.
 6.   Sanitation                                                                   13. Mail                       20. Violations of federal or state regulations,
                                                                                                                       laws, court decisions (i.e. ADA or
                                                                                                                       Constitutional riohts)
 7: Medical Services                                                               14. Intake                     21. Other



STATE GRIEVANCE: $nclude documentation, witnesse, date of incident, and any other infonration pertiining to the
grievance subject. Attach additional pages if necessary).




                                                                             *i
                                                     L           l.--l   *        -11,,   --L3'r;Y_{ri:_-3u3-




                                                                             ":".                                                     JUL     15 ZUI9

lnmate/Resident's Signature:

Page 1 of 2                                                              -                                                                      03t07
White Copv: To Greivence Officer                     - Yellow                 Copv: To lnmate/ Resident File      - Pink Goov: To lnmate/Resident
                       Case 1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 4 of 17


                                                 INMATEIM
                                f14,.*.   f-i-{""i} *-; .   !{    *,y}

                                                                       HOUSING ASSIGNMENT:
     INFORMAL RESOLUTION             ATTACHED                                                       Z f]              YES                 L4       NO



    3.Deniedncce@
       Process
                                                                 11.   Commisi-[


                                                                                                20. Violations of teOerat or sEteEfr
                                                                                                    Iaws, court decisions (i.e. ADA or




   STATE GRTEVANCE,
   grievance subject. Attach additional pages                          -----' eq.- vr r'r
                                              if    neces;;.-




 Requesteoecmn@




lnmate/Resident,s Si gnature:

Page'l of 2                                                                         T,';'   DateSubmifteo:
                                                                                             Jf,
white copv: To Greivence officer Yellow copv:
                                -             To lnmate/ Resident Fite: pink copv: ,o
                                                                                      ,nr"3iAo"'",0"n,
                                                                                                tililillilIIililffiilIillllilIililIllilltililtiltilflililillflItililtillIlI
                          Case 1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 5 of 17
      Grievance No.:       201 9-504-0041       5-g 1 9071 53
      14-58

                                                          RT, (Attactr additional pages if necessary. All pages must
      include the grievance number.)



       Warmer for that are in an 9ffo4lq-Ug[9l-l9ly9-!b9




                                                              pages if necessary' All pages must include the
      NESPOHOING STAFF MEMBER'S DECIS ION: lAttacn additional




      Responding Staff Member's Printed Name:
                                                                                            ,rrr"   f S 1)
      Responding Staff Member's Signature:
                                                                                                    oate, 7 '1o-11-
      lnmate/Resident's   Si   gnature (upon receipt):                                              ,^r"t 7 "3Q 'lT

L,)

o
=.

)o
0)                                                          'IILL   U|,AAjr   Ai.la
o
LJ
U
o
-o-
 )
0)                                  O6Al6r"tee\
o

              ao|€(Eltro
                                                    ClSloN:(Attachadditionalpagesifnecessary.Altpagesmustincludethegrievance




       Page2 of2
          Grievance     Case
                       No.:    1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 6 of 17
                            2019-SO4-O041S-g 1907153
          14-58

          RESPON DING STAFF           MEMBER;MEE              (Attach additionar     page=@
          include the grievance       nrrO".t-
           Mr. Lloyd we cook items in.ice cookeilE
                                                          know these rice cookers were              I have ordered three   new,ir"iootil




         RESPONDING STAFF             MEM                     (Attach additionat pages if   ,;ffi
          M.Llovd *e will contiru"




        Responding Staff Member,s printed             l,),,
        Responding Staff Member,s Signature:
        lnmate/Resident,s Signaiure (upon receipt):

        INMATE/RE
                                                                                                    must include th; grievance number.)
=.
o
0)
c)
o
o
-o-
o
='
0)
o


                    lec/!, c
                                            oe
       ffi Hr*^DMlNlsrRAroR's




      Warden/Administrator,s Signature:
      lnmate/Resident's Signature (




      Page 2 of 2
            Grievance.      11s.1  ffui   jz   y
                                         -D O/ y / _ k
                            Case 1:19-cv-01057-MV-LF   Document 1 Filed 11/12/19 Page 7 of 17




                                                       HOUSING ASSIGNMENT:
         INFORMAL RESOLUTION
                             ATTACHED



        3. DenieoAEEGE
        _   Process
       +. ReprisalEr      Usino-
       _    Process




                                                                             zo.vior"ffi
                                                                                             decisions (i.e. ADA
                                                                                Fy_r:.goyn                       or


      STATEGR
                                                   n

                                                                                     -


                                     -




                 ection:(n@




lnmate/Resident,s
                      Signature:
Page 1 of 2
                                                                               '.,,*,,,^W9-ffi
                                                           lesident File _ pink
                                                                                Copv: To lnmate/ResiOenf
         Grievance No. :201 9_504_001
                   Case 1:19-cv-01057-MV-LF
                                      41 -G Document 1 Filed 11/12/19 Page 8 of 17
        rtED l-UNDING STAFF Tt,I EMBE--EEEEF6ET.
        include the grievance                    (Aftach add,t
                              number.l

                                                  uestions. I have   foffiE"dTilE             isor at   trinity Eo-fSfrictG




     Responding Staff Member,s printed
                                        Name:
     Responding Staff Member,s
                                Signature:
                                                                                    Title   Food Services Manaoer
    lnmate/Resident,s Signature
                                (upon receipt):




Warden/Administrato/s
                        Signature:
lnmate/Resident,s Signature
                            (upon receipt)
                                                                                                                                      :

                                                                                                                                  t
                                                                                                                                  ,




Page2 of 2

                                                                                                                03t07
                                                                                                                              i

                                                                                                                              I
                          Case 1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 9 of 17


                                                      INMATE/RESI DENT GRI.EVANC E

 FULL NAME:                       fv&ft. L-{-t .,Yi},          5t - Ai-J
 NUMBER:                         i**W**.,t-l-;+. tr,l                  HOUSING ASSIGNMENT                                        {jrt\j r L.    r



 INFORMAL RESOLUTION ATTACHED                                                                                           yeS
                                                           (Not required foran emerqencv          qrievance)?      n                /*o
                     CATEGORY
 1. F-acfr(fStaff     -,j                                         8. Dental Services                        15. Housino
 2,'.-lGEess tb Leqal Materials                                   9. Mental Health Services                 16. Laundry
 3. Denied Access to lnformal Resolution/Grievance-               10. Trust Account                         17. Recreation
      Process
 4. Reprisal for Using lnformal Resolution/Grievance              11. Commissary                            18. Visitation
      Process
 5.    Safety/Security                        /                   12. Food Service                          19 Prnnrams-edr rnaf inn urarlr ralininr rc ala
 6.    Sanitation                         /                       13. Mail                                  20. Molations of federal or state regulations,
                                                                                                                laws, court decisions (i.e. ADA or
                                                                                                                Constitutional riohts)
 7.    Medical Services                                           14. lntake                                21. Other




 grie\Ence subiect. Atnach additional page$ if necessary).




   i    (. L Ur   ,l-j      r- r 'L -i a!         f\ r-.
                                                                                                        t
  *r-;L-fd..tf    i;,?"j T.*         :L   F.j U':,rrl-4'f        :i_{":h.l   "




Inmate/Resident's Signature:

f3qe t,9f 2                                                                           )tr     I   Y   lUlY                                     oao.
                   To Greivence OfJlcer             - Yellow   Copv: To lnmate/ Resident Fite - Pink Copv: To tnmate/Rlsident
ry-e*                                                                     Grievance coordinatolilllillfiiliiiiiirillrillllllllllillllllllllllllllllllllllllll
                Case 1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 10 of 17
Grievance No.:201 9-504-00564-G                                                                                             14-58

     PONDING STAF MEMBER'S REPORT: (Attach additional pages if necessary, All pages must
include the grievance number

 You are correct. The grievance numbered20lg-504-00486-G did not receive a response on the
 appeal by the expected date. It was due onglllllg and was not answered until 9/18/19. There
 should have been an extension done, but Grievance Coordinator did not submit the extension.




RESPONDING STAFF MEMBER'S DEGISION: (Attach addltlonat pages lf noossgary. All pages must include the
grievance number.)
 Grievant's favor.




Respondang Staff Member's Printed                                                             1te:   GrievanceCoordinator
Responding Staff Member's Signature:                                                                Dala:     1OnAl2O19

lnmate/Resident's Signature (upon receipt):

INMATE/RESIDENT APPEAL                        (Attach additional pages lf necessary. All pages must include the grievance number.)




WARDENTADMINISTRATOR'S DECISION: (Attach additionalpages lf necessary. Allpages must includethe grlevance
number.)




Warden/Administrato/s Signature:                                                                        Date:

lnmate/Resident's Signature (upon receipt)




Page 2 of 2                                                                                                           03t07
                    CORECIVICI      CIBOLA COUNTY
                    Case 1:19-cv-01057-MV-LF Document 1 CORRECTIONAL
                                                         Filed 11/12/19 Page 11 of 17
                                                                             CENTER
                                   DETAINEE REQUEST TO STAFF
 TO:   (ruarne and Title of Staff   rvf   ember)/AiGmbre y..rgo d"l                 lcE (rMMtG RATtoN)/ tNMIcRAC|ON
 miernbro    del personal)
                                                                           -EJ
                                                                                Accc
                                             . ffines                      CHECK ONE/MARQUE UNO
 FROM:      (Detainee Name)/DE: (ruornUr"        AJEGntoo                  DETATNEE TMMTGRAToN     nuMs-R/ NEMERo     DE
                                                                           rruutcnacr6N   DE oETENEDoR:
 Mtr., LLDVD,
  uNrT/   UNTDAD:
                                          StAil                            bftre-r5l
                                                                           DATE/FECHA:

      {x$xt-jx
Subject:Brieflystateyourquestionorconcernand
                                                                            lb - t+- 11
Asunto:     Describa brevemente su pregunta o preocupacion
                                                           y la solucion que est6 solicitando. Sea lo m6s
oosible.                                                                                                  especifico




                                                             w rHts LIINE/ No rsciraA       DE ESTA LINEA

  DISPOSITION:


             /4-'+-"4r€z-rnzz?             ,/-,'y,   */       *4"1         /, ,^"*4 f)*- -L//*,,



                                                                      c )L
                       r\A i Ut              a,           Do f\'t;rNi

  SIGNATURE OF STAFF MEM
                                                                           DATE/FECHA:

                                                                               /2-/*"/t

Spanish/ Espafrol
                   Case 1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 12 of 17
                     /
Grievance No.' d:'l'
                              'l
                         "




                                                 (Not required for an emerqencv   orievance)?   E YES F'                         *O
INFORMAL RESOLUTTON ATTACHED

GRTEVANCE GAIESOEY


ffial                        Resolution/Grievance




                                                                                         ZO.   Viotations;t federal or state
                                                                                               laws, court decisions (i.e' ADA or



                                                                                                                                            ;'7t    iit
                                                                                          any other information pertaining to the

 grbvance subject. Attach additionl pag= if    o"t**ty)'




               ectloru Wach        additlonal pases'f n:ce$ary)




                                                                                                                           ! .        .t.  .l', ti
                                                                                           DateSubmitted: : ':.-":;                   :'- ' -
   lnmate/Resident's Signature:
                                                                                                                                            o3107
   Paoe 1 of   2           .^-^^ /1+riaar yarm
                                          yeilow copv: To lnmate/ R esident File - Pink copv: To lnmate/Resident
   irvir,L'cliu    To Greivence officer -
                                                                                                    1Iililfl]fllilillilillllffiililllilmllllllllllllllllllllllltlllllll
                            Case 1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 13 of 17                                   {4-58
           Grievance No.:       2019-504-00618'G

                                                 ,sREPoRT:(Attachadditionalpagesifnecessary.Allpagesmust




           RESpONDll,lG STAFF MEMBER'S DECI$|ON: (Attach additional           pages lf necessary. All pages must include the


            Grievant's favor.




                                                                                                 Title    Chief of Unit Management
            Responding Staff Member's Printed Name:
                                                                                                 Date:    'l0l'1612019
            Responding Staff Membe/s Signature:
            lnmate/Resident's Signature (upon receipt):
                                                                                                 Date:     rc-Jb-lq

                                         LNT                        Y                  c




     (?
-)
)    @
)j   f\)
a    (=
a'
D
     (o
f                                                         l(Attachadditiona|pageslfnecessary.Allpagesmustinc|udethegrlevance




            Warden/Adm in istrator's
            lnmate/Resident's           (upon receipt)




                                                                                                                         03/07
            Page2 ol2
                      Case 1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 14 of 17


                                            ilrmrarenesloeNT GRIEvANcE

FULL NAME:                   i,
NUMBER:                                                       HOUSING ASSIGNMENT:

INFORMAL RESOLUTION A]TACHED                        (Not required for an emerqencv qrievance)?   E       ves 6 tto
          ANCE CATEGORY
                                                         8.  Dental Services               15. Housinq
1: Faclib/Staff
, i-affi;E+.Tan,I Materials                              9. Mental Health   Services
                                                         1 0. Trust Account                17. Recreation
3. Denied Acc€ss to lnformal Resolution/Grievan@
     Process
                                                         11. Commissary                    18. Visitation
4.   Reprisal for Using lnformal Resolution/Grievance
     Process
E Qafahr/Qaar rritv                                      12. Food Service                  1q Proorams-education. wok. reliqious, etc.
                                                         13. Mail                          20. Violations of federal or state regulatlons,
6.   Sanitation
                                                                                               laws, court decisions (i.e. ADA or
                                                                                               Constitutional riohts)
7. Medical Services                                      14.   lntake                    t :21lOtti6&.r-*'i, ; t

sTAT@umentation,witrresses,dateofinciderrt,andanyot]rerirformationpertainingtothe
grievance subiect. Attach additionat pages if necessary)'




 lnmate/Resident's Signature:
                                                                                                                                  o3lo7
 Pagelof2
 wtr"tie copr: To Greivence officer * Yetlow copv: To lnmate/ Resident File                  - EE-9gpu.                   To lnmate/Resident

                                                                                                  ilililil]il]ililIilil1]ililil il]ilillllllllllllllllllllllllllllllllllll
                       Case 1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 15 of 17
                                      t85                                                                                         14-58
      Grievance    No.:    2019-504-006 ?5-G

      RESPONDING- STAFF MEMBER'S REPORT: (Attach additional pages if necessary. At! pages must
      include the qrievance number.)

        Wqdqn Judd was out of   t                                                  ;i
        October 14,2019.




      RESPONDING STAFF MEMBER'S DEGISION: (Attach additlonal pages if necetsary. Att pages must inctude the
      grievance number.)
        Not Grievant's favor.




       Responding Staff Membe/s Printed Name:                                                        Title    Chief of Unit Management
       Responding Staff Member's Signature:                                                          Date:    tor.t6/2019
       lnmate/Resident's Signature (upon receipt):                                                   Date:    i6-tLo-lg
      INMATE/RESIDENT APPEAL                       (Attach additional pages if necessary. Att pages must inctude the sraevance number


       AeconofNe To poLI_CY ,5-Z              T.T 6+El{$Rs, dLEARLY STATE ,lblA't Tr,{E l^.tARDEr.,
          )MANAS RATOR AS TO R€SPOND TO 7}{E APPgAL :TN HRATANC? rzrlATHIAJ .5
          rYs OF TAE AP?FiAL. trF F6R 6OME REASON THE, I^JARDEN t^lAS I,NABLE .TO
.ae   ffiSPO^'D I,{ITHI,.I Th{E PRESER:TBED ?1j4E FRAME TI{EI\| POTar-Y IS-2 GSVE
N\)
        HE AbF4'LNTSTRATOR Tr{E AUTHDRTTY TO RESPoNL) 1^IITHINi TFfE PRE'-
         lRreE- -t']f.;t4tr trt?laNt€- - a- HLuF" {ET "16 l4Pl.EI_\le A REgPO!.ISE :rhl t.tRXffiNfI
         <AM THE h,AIEDEIJ IADT-|TNJtSTRATOR. ! !1.             THIS :IS A CLEAR \/AOLATSd I
      OF r.nv DUE PROEESS R:ET?&,T6. /1IBOLA CORECA.VAC STAtrF :fS c.oNDdOTII.If:r
      ,IHErj{,gLF9 'fO A9'T.F PALLC\ A}JD FEOERAL i.AW DONTT APPLY TO TI{EM

                                    .TOR'S DEGISION: (Attach additional pages if necessary. All pages must include the grievance
      number.)




      Warden/Administrator's Signature:
      lnmate/Resident's Slgnature (upon receipt)




      Page2 of 2
                          Case 1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 16 of 17

                                                    INCIDENT STATEMENT
                   Cibola Countv Correctional Center




                ffiordinatorBirdie                            Jones, reccived a grievance i
                   .   There is no threat of imminent harm to inmate, so I have determined that this is not an
                                                                  from lnmate Sean Lloyd #01720151.




      Place an   "X" in the appropriate box:




Page 1 of   I
                                   Proprietary lnformation   -   Not For Distribution   - Copyrighted'Property   of CCA
Case 1:19-cv-01057-MV-LF Document 1 Filed 11/12/19 Page 17 of 17


                                                                                         3:F
                                                                                         Etr.o   J-
                                                                                         onb
                                                                                         x'. 1.
                                                                                         tr,
                                                                                         (rl r.,
                                                                                             ' l)
                                                                                                 P
                                                                                         &Es
                                                                                                    &
                                                                                                    3
                                                                                                    s
                                                                                                    6

                                                 D I,^J
                                             -r u.
                                                                   ?
                                                                   F-
                                             PU,
                                             E.Is
                                             01 Y'
                                                                   A
                                                                   o
                                             B *l                  -!
                                             F'tAf'd
                                            FS
                                             lEa
                                             5P                     Fr
                                            rlz
                                            -uz                    il
                                            --F
                                            b?                      0r
                                            NE
                                                                   H
                                                        .?, v
                                                         .P
                                                            s
                                                 C\    ',\.-
                                             {,-'"'     '' \               ;;**s

                                     /      .,   '      t*       P{"9;           .'
                                   /      /. ,        (i,      ..?- cJ)   fr,t        ES+ .S-' f;
                                   4:.               t,-_Sr;gS"                       tssot-\ n
                                         $,,
                                                      '*I'f$r
                                                     c)8&
                                                      ,$


                                                                                      iarilf
